Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/4/2022 has been entered.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vito Ciaravino on February 18, 2022.
The application has been amended as follows: 
In claim 1, line 4, the phrase “facing” has been changed to –face—
In claim 7, line 11, the phrase “facing” has been changed to –face—
In claim 17, line 1, the phrase “claim 16” has been changed to –claim 15—
In claim 18, line 1, the phrase “claim 16” has been changed to –claim 15—
In claim 18, line 2, the phrase “a piston” has been changed to –the piston—

Allowable Subject Matter
Claims 1-11 and 14-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a discharge cut-off valve for an air compressor comprising: a cylinder head manifold including a recessed portion and a bearing face surrounding the recessed portion, the recessed portion including a discharge vent opening and an unloader vent opening; a hinged leaf valve disposed within the recessed portion of the cylinder head manifold, the hinged leaf valve being rotatably anchored at a first end by a joint pin and being guided at a second end by a guide pin, wherein the hinged leaf valve is moveable between a first position during an on-load phase of the air compressor and a second position during an off-load phase of the air compressor, wherein, in the first position, the hinged leaf valve is seated over the unloader vent opening while the discharge vent opening is uncovered, and wherein, in the second position, the hinged leaf valve is seated over the discharge vent opening while the unloader vent opening is uncovered; however, the prior art of record does not further disclose or reasonably teach in combination a bearing face with a plurality of openings such that in the first position the discharge vent opening is uncovered by the hinged leaf valve, such that air enters a piston chamber via the plurality of inlet openings, is compressed in the piston chamber, and escapes the piston chamber via the discharge vent opening to a discharge port and in the second position the unloader vent opening is uncovered by the hinged leaf valve, such that air enters the piston chamber via the plurality of inlet openings and escapes the piston chamber via the unloader vent opening to a compressor inlet port.

Regarding claim 15, the prior art of record discloses or reasonably teaches in combination a method comprising providing an air compressor including an inlet port for attachment to a supply of boosted air and a discharge port for attachment to an air dryer lacking a turbo-cut off valve; during an on-load phase of operation, causing the discharge of air from the air compressor discharge port; during an off-load phase of operation, preventing the discharge of air from the air compressor discharge port by actuation of a discharge cut-off valve; wherein the discharge cut-off valve includes a hinged leaf valve that is movable between a first position during the on-load phase and a second position during the off-load phase, the hinged leaf valve being disposed in a recessed portion of a cylinder head manifold, the recessed portion including an unloader vent opening and a discharge vent opening; however, the prior art of record does not further disclose or reasonably teach in combination that in the first position, the hinged leaf valve is seated over the unloader vent opening while the discharge vent opening is uncovered, the discharge vent opening being in fluid communication between a piston chamber and the air compressor discharge port, wherein, in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746